218 F.3d 777 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.SHAWNA LEANNE SMITH, Defendant-Appellant.
No. 99-3169
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 21, 2000Decided July 14, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 99-CR-16-S-01--John C. Shabaz, Chief Judge.[Copyrighted Material Omitted]
Before Bauer, Ripple and Kanne, Circuit Judges.
Bauer, Circuit Judge.


1
On January 28, 1999,  Defendant Shawna L. Smith ("Smith") was arrested  for bank fraud. She confessed within an hour  after her arrest. Later, she moved to suppress  her confession, but the motion was denied and her  confession was used against her at trial. A jury  found her guilty of six counts of bank fraud in  violation of 18 U.S.C. sec. 1344 and one count of  using a false social security number in violation  of 42 U.S.C. sec. 408(7)(B). The United States  District Court for the Western District of  Wisconsin sentenced Smith to 30 months  imprisonment and ordered restitution in the  amount of $202,474.05. She appeals, claiming that  the District Court erred in denying her motion to  suppress because she did not knowingly and  voluntarily waive her Miranda rights and because  her statements to the authorities were not  voluntary. She also challenges the District  Court's inclusion of the dollar amounts she  charged on stolen credit cards and the dollar  amounts she attempted to obtain from advances on  the cards in computing the loss amount for  sentencing and restitution purposes.1 We  affirm.

I.  BACKGROUND

2
In the summer of 1998, Shawna L. Smith left  California and came to Wisconsin to participate  in a bank fraud scheme. The mastermind behind the  scheme, "Nepa," paired Smith with a Nigerian  named Rasheed Ukaonu ("Ukaonu"). The plan was  simple. Using stolen credit cards and  corresponding counterfeit drivers' licenses  provided by Nepa, Smith obtained mailing  addresses at two different "Mailboxes, Etc."  locations in Madison. Then, using five business  checks that had been stolen from the mail, Smith  went to five different area banks and opened one  business checking account at each bank. Each  account was opened in the business name of a  payee of one of the stolen checks and listed as  its address one of the two "Mailbox, Etc."  addresses. For identification, Smith provided the  banks with a false driver's license, and on one  occasion, the corresponding stolen credit card.  She then made a small initial cash deposit into  each account.


3
A few days later, Smith deposited one of the  stolen business checks into each corresponding  account. She waited a few days for the checks to  clear and then withdrew most of the available  funds in the form of cash and cashier's checks,  each check made payable to one of her aliases.  She then quickly (usually the same day) cashed  the cashier's checks at a branch location of the  victim bank. To cash each of the cashier's  checks, Smith posed as the payee. She showed a  counterfeit driver's license, and, sometimes, the  underlying credit card, for identification.


4
The credit cards were used for more than  identification at the banks. Smith also used them  to obtain almost $30,000 in unauthorized cash  advances at the same banks. She charged a rental  car to one of the cards, and charged $5,000 worth  of gas, food, and liquor to others. The  indictment against Smith originally charged her  with intent to defraud using unauthorized credit  cards and obtaining over $1,000 in cash advances  and goods, in violation of 18 U.S.C.  sec.1029(a)(2), but that count was dismissed by  the Government without prejudice prior to trial.


5
A criminal complaint charging bank fraud was  issued by the United States District Court for  the Western District of Wisconsin on January 28,  1999 and Smith was arrested later that night at  her last known address, a YMCA in Hollywood,  California. The arrest was made by four plain  clothes FBI agents and one postal inspector at  9:45 pm. Smith did not resist.


6
Smith was taken to the U.S. Postal Service  Office in Los Angeles for questioning. The agents  began by reading Smith her rights off of a  standardized form. She was then given the form to  read, which she appeared to do. The agents asked  Smith if she understood her rights and Smith  indicated that she did, either verbally or with  an affirmative nod of her head. One of the agents  then asked Smith to sign the waiver of rights  form. Smith refused. But, when the agents asked  whether she wanted to talk to them and whether  they could ask her questions, Smith said "yes."  Thereafter, the agents questioned Smith for about  one hour, during which time she admitted her  involvement in the fraud scheme. Smith never  asked that the questioning be halted or that she  be provided with an attorney. Smith was  subsequently indicted on six counts of bank  fraud, one count of credit card fraud and one  count of using a false social security number.


7
Prior to trial, Smith moved to suppress her  confession, claiming that she did not waive her  Miranda rights and that because of the coercive  and intimidating atmosphere during her  interrogation, her statements to the agents were  not voluntary. An evidentiary hearing was held  before the Magistrate Judge and he recommended  that the motion be denied. The District Judge  adopted the Magistrate's recommendation and  denied Smith's motion to suppress.


8
After a two day trial, a federal jury found  Smith guilty on the remaining counts of bank  fraud and using a false social security number.  The Presentence Report recommended that the  purchases on the stolen credit cards be included  for purposes of offense level computation and for  purposes of computing restitution. It calculated  the amount at $40,320.76. Smith objected to the  inclusion of that amount since the charge of  credit card fraud against her had been dropped.


9
At the sentencing hearing, under U.S.S.G.  sec.2F1.1(b)(1), the court calculated the  undisputed losses from the bank fraud at  $167,418.25. It also added attempted credit card  transactions producing no loss in the amount of  $9,800 and actual credit card losses of  $35,055.80, for a total loss of $212,274.05. By  including the credit card losses in the  computation, Smith's base offense level was 14,  instead of 13. The court also added a two level  enhancement under U.S.S.G. sec.3C1.1 for  obstruction of justice for Smith's false  testimony at the suppression hearing and denied  any downward departure under U.S.S.G. sec.3B1.2  for Smith's claim that she was only a minor  participant in the scheme. Sentence was imposed  at 30 months, and restitution was ordered at  $202,474.05. Judgment was entered accordingly.

II.  DISCUSSION
A.  Motion to Suppress

10
The two issues before us regarding Smith's  motion to suppress are whether Smith knowingly  and voluntarily waived her right against self-  incrimination and whether Smith's post-arrest  statements to the agents were voluntary. This  Court reviews the question of whether Smith's  waiver of her Fifth Amendment Miranda rights was  voluntary de novo. United States v. Mills, 122 F.3d 346, 350 (7th Cir. 1997), cert. denied, 522 U.S. 1033 (1997). We also review de novo Smith's  claim that her inculpatory statements to the  authorities were involuntary. United States v.  Dillon, 150 F.3d 754, 757 (7th Cir. 1998). Both  questions are considered under the totality of  the circumstances. United States v. Brooks, 125 F.3d 484, 490-92 (7th Cir. 1997).


11
As the Government properly states in its brief,  Smith's motion to suppress presents "a factual  dispute," a veritable "she said" versus "they  said." The District Court ruled against Smith  after hearing evidence, saying Smith's testimony  was "totally unbelievable." We must give  deference to the District Court's findings of  fact, Mills, 122 F.3d at 350-51, and credibility  determinations, United States v. Jensen, 169 F.3d 1044, 1046 (7th Cir. 1999).


12
Smith's arguments here are the same as those  raised below. She claims that her waiver was not  valid and her statements not voluntary because  she was handcuffed to her chair, under the  influence of cocaine and sleeping pills, tired,  menstruating, ill, intimidated and not allowed to  use the bathroom until after she confessed.  Weighed against contrasting evidence presented by  the government agents, Smith's attempts to shed  her confession fail.


13
The government agents testified, and the  District Court found, that Smith's rights were  read to her in a slow, deliberate and  understandable manner and that Smith was given  the printed form to read, which she appeared to  do. When asked whether she understood her rights,  Smith indicated that she did. She then refused to  sign a waiver form, but went on to confess  anyway.


14
Smith argues that she did not waive her Fifth  Amendment right against self-incrimination and  that her avowal should be suppressed because she  refused to sign the waiver of rights form when it  was presented to her. However, a Miranda waiver  need not be express. It may be inferred from a  defendant's understanding of her rights coupled  with a course of conduct reflecting her desire to  give up her right to remain silent. North  Carolina v. Butler, 441 U.S. 369, 373-76 (1979).  Indeed, waiver may be inferred from the  defendant's conduct, even when she has refused to  sign a waiver form. United States v. Banks, 78 F.3d 1190, 1196-98 (7th Cir. 1996), vacated on  other grounds, 519 U.S. 990 (1996), on remand,  United States v. Mills, 122 F.3d 346 (1997),  cert. denied 522 U.S. 1033 (1997).


15
Here, there can be no doubt that Smith's  conduct demonstrated a waiver of her right to  remain silent. She immediately began talking to  the agents after refusing to sign the waiver form  and continued to do so for an hour. During that  entire time, she never requested an attorney and  never asked that the questioning be stopped.  There can be no credible argument under these  facts that Smith's conduct was not a waiver of  her Miranda rights.


16
Smith claims alternatively that her confession  was the product of the agents' overbearing  tactics. The agents dispute that the atmosphere  during Smith's interrogation was intimidating or  coercive. They said that at the outset they  offered Smith a soda. She refused it, but asked  for a glass of water, which was immediately  brought to her. They maintain that they sat a  respectful distance from her, they did not gang  up on her, and that most of the questioning was  done by one agent, although occasionally the  other agents would ask clarifying or follow-up  questions. As to her claim that she was not  allowed to use the bathroom until after she  confessed, the agents said that Smith did not ask  to use the restroom until the end of the  interview and that her request was immediately  granted. The District Court believed the agents'  testimony and found that, contrary to Smith's  description, the atmosphere was "low key and  informal." Thus, it seems to us, that despite  "striv[ing] mightly", in the words of the  Magistrate Judge, to convince the court that the  agents' tactics overbore her will and forced her  into talking, Smith's statements were voluntary  and properly used against her at trial.


17
Nor are we persuaded that Smith was  incapacitated by having ingested cocaine and  over-the-counter sleeping pills 45 minutes prior  to her arrest. Smith did not tell the agents that  she had taken drugs, did not appear to the agents  to be under the influence of any drugs, and  responded appropriately to the agents' questions,  hardly the conduct expected of a woman who was  mentally disabled and unable to make knowing  choices. Most damaging to her claim, though, is  the fact that she refused to sign the waiver  form. Smith's refusal to do so shows her  independent thinking and exercise of her free  will. Her claim thus fails.


18
The question before us is whether Smith was too  high on crack, too sleepy, feeling too unwell  because she was menstruating and too intimidated  to be mentally capable of executing a knowing and  intelligent waiver of her Miranda rights. The  District Court had no hesitation in finding that  Smith's excuses were "totally unbelievable" and  that the Government's description of events was  more credible. We defer to the District Court's  thorough and specific findings, especially since  they are amply supported by the evidence. We thus  affirm the denial of Smith's motion to suppress  her confession.

B.  Sentencing Issues

19
At sentencing, the District Court found Smith's  total offense level to be 18. A base offense  level of six was applied because Smith's crime  involved fraud or deceit. U.S.S.G. sec.2F1.1(2).  Eight levels were added because the amount was  more than $200,000. U.S.S.G.sec.2F1.1(b)(1)(I).  Additional levels were then added because Smith  was found by the court to have obstructed justice  by testifying falsely during the suppression  hearing and because the crime involved more than  minimal planning. Had the court not included the  credit card losses, the amount would have been  less than $200,000 and Smith's offense level  would have been one point lower. U.S.S.G.  sec.2F1.1(b)(1)(H). Smith argues that the  District Court erred in including the credit card  charges in the loss amount. She contends that  those losses cannot be included because they  relate to crimes for which she was neither  charged nor convicted and because the court did  not make the requisite findings that the credit  card fraud was conduct relevant to the bank fraud  scheme.


20
We review the District Court's factual  determinations for clear error, but its  interpretations of the sentencing guidelines de  novo. United States v. Petty, 132 F.3d 373, 380  (7th Cir. 1997); United States v. Edwards, 115 F.3d 1322, 1325 (7th Cir. 1997). A finding that  uncharged activity is "relevant conduct" that can  be considered under the sentencing guidelines is  a finding of fact that we will not disturb unless  it is clearly erroneous. United States v. Sykes,  7 F.3d 1331, 1335 (7th Cir. 1993). Applying these  standards to the questions before us we find that  the District Court correctly applied the  sentencing guidelines to findings of fact that  were not clearly erroneous and we thus affirm  Smith's sentence.


21
Smith's first argument, that the losses and the  attempted losses from the credit cards cannot be  attributed to her for sentencing purposes because  they relate to uncharged conduct and conduct for  which she was not convicted, is easily disposed  of. "[S]entencing judges may look to the conduct  surrounding the offense of conviction in  fashioning an appropriate sentence, regardless of  whether the defendant was ever charged with or  convicted of that conduct, and regardless of  whether he could be." United States v. Dawn, 129 F.3d 878, 884 (7th Cir. 1997). See also United  States v. Meyer, 157 F.3d 1067, 1081-82 (7th Cir.  1998), cert. denied 119 S. Ct. 1465 (1999). To  avoid the obvious rejection of her argument on  this basis, Smith rephrases it as an argument  that the credit card losses do not "square with"  the indictment, which charges bank fraud. We do  not, however, believe this change in verbiage  changes the result. Her attempt to limit the  "relevant conduct" to conduct outlined in the  indictment is exactly the same argument  considered and rejected by this Court in Meyer  and Dawn. We see no reason to depart from those  holdings here.


22
Smith's other argument, that the credit card  fraud cannot be included in the loss calculation  because it was not part of a "common scheme or  plan" or part of the "same course of conduct," is  more substantial. "The [s]entencing [g]uidelines  specifically contemplate, indeed require, that  the district courts take into account the full  range of related conduct, whether it be charged  or not." United States v. Petty, 132 F.3d 373,  381 (7th Cir. 1997) (citation and internal  quotation marks omitted). "Related conduct" is  described by the guidelines as all acts or  omissions by the defendant (1) which occur during  the offense of conviction, in preparation for  that offense, or in the course of attempting to  avoid detection or responsibility for that  offense, or (2) are part of the "same course of  conduct or common scheme or plan" as the offense  of conviction. U.S.S.G. sec.1B1.3(a)(1).


23
[B]ecause the relevant conduct rule is "not  without limits" and "because its application so  favors the government," we insist that courts be  "scrupulous to ensure that the government has  adhered to those limits." One of the ways in  which we ensure that these limits are maintained  is by requiring sentencing courts to "explicitly  state and support, either at the sentencing  hearing or (preferably) in a written statement of  reasons, the finding that the unconvicted  activities bore the necessary relation to the  convicted offense." United States v. Beler, 20 F.3d 1428, 1431-32 (7th Cir. 1994), citing United  States v. Duarte, 950 F.2d 1255, 1263 (7th Cir.  1991).


24
United States v. Crockett, 82 F.3d 722, 729 (7th  Cir. 1996).


25
Not only does Smith claim that the credit card  fraud was not conduct relevant to the bank fraud  scheme for sentencing and restitution purposes,  she claims that the District Court did not follow  our mandate that it make explicit findings that  the credit card scheme was part of a "common  scheme or plan" or "part of the same course of  conduct" (as those terms are defined by  Application Note 9 to U.S.S.G. sec.1B1.3) as the  bank fraud scheme, and thus the credit card  losses cannot be counted. We agree that the  sentencing judge did not spend a great deal of  time developing this connection, and we would  wish all judges to be very explicit and detailed,  but we do not agree with Smith that no findings  were made by the court here. The judge noted that  the credit cards which were wrongfully used were  in the same names as the aliases used by Smith  and that there were some photos by bank  surveillance cameras showing that it was Smith  attempting to obtain cash with those cards. The  judge found that the charges and advances were  made during the same thirteen day period in which  the defendant was defrauding the banks and that  the transactions were the same "MO" as that used  by Smith during the bank scheme. As we have said,  these findings may be bare bones and perhaps more  could have been done by the court to set forth  its reasoning as clearly as possible, but the  fact that more could have been said does not  compel us to vacate Smith's sentence.  Deficiencies in the District Court's statements  that are harmless do not require a vacation of  the sentence. Crockett, 82 F.3d at 730.


26
In Crockett, the defendant was convicted on  drug conspiracy charges. At sentencing, the judge  calculated the quantity of drugs by including one  transaction that occurred after the scope of the  charged conspiracy. He justified the inclusion by  saying it was "related conduct," and supported  that by saying only that all of the conduct  involved "dealing in the field of controlled  substances," all of which were close in time and  involved the same accomplices. We found that  minimal effort to be harmless error because it  was backed up by the objective evidence and did  not change the defendant's base offense level.


27
We have, in other cases, also found that a  pacuity of explicit findings by the sentencing  judge does not mandate the vacation of the  defendant's sentence. See e.g., Petty, 132 F.3d 373. There, we held that because the District  Court found a common purpose of financial gain,  similar modus operandi and common accomplices,  that was enough to satisfy our requirement of  explicit findings. Id. at 381. The District Court  made similar findings here. Because they are  backed up by the objective evidence, we affirm  the inclusion of the credit card losses and  affirm Smith's sentence.


28
The fact that it was ultimately the credit card  companies and not the banks that suffered the  losses occasioned by the wrongful use of the  credit cards does not mean, as Smith suggests,  that the District Court could not order  restitution for those losses. Restitution can  include all victims of the scheme. United States  v. Bennett, 943 F.2d 738, 740 (7th Cir. 1991),  cert. denied, 504 U.S. 987 (1992). Smith contends  that she can only be compelled to compensate the  banks because that is the only fraud scheme with  which she was charged and convicted. Again, we  reject that notion. As long as the court can  adequately demarcate the scheme, it can order  restitution for any victim harmed by the  defendant's conduct during the course of that  scheme. United States v. Hensley, 91 F.3d 274,  277 (1st Cir. 1996). Not only did the District  Court conclude that the credit card fraud was  part of the same scheme or course of conduct as  the bank fraud scheme, our review of the evidence  convinces us that this is true. Smith used the  credit cards to rent the car used to drive  herself and her accomplice to and from the  various banks, she used the credit cards as  identification to open some of the accounts, and  she used them as identification to cash some of  the cashier's checks. Also, all of the purchases  and cash advances on the cards were made in the  Madison area, the same location as the bank  fraud. Given all of this, we are convinced that  the schemes were so intertwined, that the credit  card scheme was used to support the bank fraud  scheme, that restitution is appropriate. The  order of restitution including the credit card  losses is thus affirmed.

III.  CONCLUSION

29
For the foregoing reasons, the judgment of the  District Court is affirmed.


30
AFFIRMED.



Notes:


1
 Smith also raises as claims of error the District  Court's failure to give a requested jury  instruction, addition of a two level enhancement  at sentencing for obstruction of justice and  refusal to grant a downward departure for being  only a minimal participant in the fraud scheme.  We believe these contentions to be wholly without  merit and do not address them in our opinion.